      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MARYLAND
                            BALTIMORE DIVISION

TRACETTA JONES,

       Plaintiff,

vs.
                                               Case No.:
TIME ORGANIZATION LLC; and
JAMES JOHNSON, Individually,

       Defendants.                        /

                    COMPLAINT & DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, TRACETTA JONES (“Plaintiff”), by and through

the undersigned counsel, and files this Complaint against Defendants, TIME

ORGANIZATION LLC, (“TIME ORG.”); and JAMES JOHNSON, Individually

(“JOHNSON”), (collectively “Defendants”), and states as follows:

       1.       Plaintiff brings her claims pursuant to the Fair Labor Standards Act, as

amended (“FLSA”), 29 U.S.C. §201, et seq., to recover unpaid overtime wages, an

additional equal amount in liquidated damages, and to recover reasonable attorneys’ fees

and costs. Plaintiff also brings related claims to recover unpaid overtime wages under the

Maryland Wage Payment Collection Law (“MWPCL”) Md. Code, Lab. & Empl. Art., § 3-

501 et seq., and under Maryland’s Wage and Hour Law (“MWHL”) Md. Code Lab. &

Empl. § 401 et seq. Under the MWPCL, Plaintiff seeks unpaid wages, treble damages,

and reasonable attorneys’ fees and costs. Under the MWHL, Plaintiff seeks unpaid

overtime wages, as well as attorneys’ fees and costs.

                                              JURISDICTION

       2.       The jurisdiction of the Court over this controversy is proper pursuant to 28
       Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 2 of 8


U.S.C. §1331 as these claims arise under 29 U.S.C. §216(b).

       3.       Jurisdiction in this Court is proper as the claims are brought pursuant to

the Fair Labor Standards Act (“FLSA”), as amended 29 U.S.C. §201, et seq., to recover

unpaid back wages, an additional equal amount as liquidated damages, and reasonable

attorneys’ fees and costs.

       4.       Venue is proper in this Court because the Plaintiff resides within the District

and Defendant maintains business operations within the District.

                                             PARTIES

       5.       At all times material hereto, Plaintiff was, and continues to be, a resident of

Baltimore County, Florida.

       6.       At all times material hereto, Defendant TIME ORG. was, and continues to

be, engaged in business in Maryland, doing business in Baltimore County.

       7.       Based on information and belief, at all times material hereto, Defendant

JOHNSON was individual resident of Baltimore County, Florida.

       8.       At all times material hereto, JOHNSON operated and managed TIME

ORG.

       9.       At all times material hereto, JOHNSON regularly exercised the authority to:

(a) hire and fire employees of TIME ORG.; (b) determine the work schedules for the

employees of TIME ORG.; and (c) control the finances and operations of TIME ORG.

       10.      By virtue of having regularly held and exercised the authority to: (a) hire

and fire employees of TIME ORG.; (b) determine the work schedules for the employees of

TIME ORG. ; and (c) control the finances and operations of TIME ORG. , JOHNSON is an

employer as defined by 29 U.S.C. 201 et. seq.




                                              2
      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 3 of 8


       11.      Further, at all times material hereto, JOHNSON was a manager for TIME

ORG., acting in TIME ORG.’s interest in directing the work of Plaintiff.

       12.      At all times material hereto, Plaintiff was an “employee” of Defendants

within the meaning of the FLSA, MWHL, and MWPCL.

       13.      At all times material hereto, Defendants were “employers” within the

meaning of the FLSA, MWHL, and MWPCL.

       14.      At all times material hereto, Defendant TIME ORG. was, and continues to

be, an enterprise engaged in the “handling, selling, or otherwise working on goods and

materials that have been moved in or produced for commerce by an person” within the

meaning of the FLSA.

       15.      Based upon information and belief, the annual gross revenue of Defendant

TIME ORG. is in excess of $500,000.00 per annum during the relevant time periods.

       16.      At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendants.

                                 STATEMENT OF FACTS

       17.      TIME ORG. is a mental and behavioral health facility that provides

counseling, assisting pediatric and adult patients with everyday circumstances,

transportation, and managing life skills.

       18.      On October 10, 2019, Defendants hired Plaintiff to work as a non-exempt

“One to One Aid.”

       19.      Plaintiff’s job duties included transporting children to and from locations

such as the library, market, or their homes; assisting children in their ability to cope with

everyday circumstances; and assisting patients in managing their lives.




                                              3
      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 4 of 8


       20.         In several workweeks within the two years preceding the filing of this

Complaint, Plaintiff worked for Defendants in excess of forty (40) hours within a

workweek.

       21.         To the extent she was compensated for her hours, which amounts did not

include overtime premiums, Defendants paid Plaintiff bi-weekly.

       22.         From approximately October 2019 and continuing through January 2020,

Plaintiff regularly worked over forty hours in a workweek.

       23.         Defendants failed to compensate Plaintiff at a rate of one and one-half times

Plaintiff’s regular rate for all hours worked in excess of forty (40) hours in a single

workweek.

       24.         Plaintiff should be compensated at the rate of one and one-half times

Plaintiff’s regular rate for those hours that Plaintiff worked in excess of (40) hours per week

as required by the FLSA, MWHL, and MWPCL.

       25.         Defendants have violated Title 29 U.S.C. §207 and MWPCL from at least

October 2019 and continuing through at least January 2020, in that:

              a.         Plaintiff worked in excess of forty (40) hours in one or more weeks

for the period of her employment with Defendants;

              b.         No payments, and provisions for payment, have been made by

Defendants to properly compensate Plaintiff at the statutory rate of one and one-half times

Plaintiff’s regular rate for all hours worked in excess of forty (40) hours per workweek as

provided by the FLSA.

       26.         Defendants’ failure and/or refusal to properly compensate Plaintiff at the

rates and amounts required by the FLSA was willful, as Defendants knew, or reasonably




                                                4
         Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 5 of 8


should have known, that Plaintiff was owed overtime compensation.

         27.    Defendants refused and/or failed to properly disclose or apprise Plaintiff of

her rights under the FLSA.

                                      COUNT I
                              UNPAID OVERTIME WAGES

          28.    Plaintiff realleges and incorporates paragraphs 1 through 27 of the

Complaint as if fully set forth herein.

          29.    From at least October 2019 and continuing through January 2020,

Plaintiff worked in excess of forty (40) hours per week during one or more weeks of her

employment for which she was not compensated at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay.

          30.    Plaintiff was, and is, entitled to be paid at the statutory rate of one and

one-half times Plaintiff’s regular rate of pay for all hours worked in excess of forty (40)

hours.

          31.    Defendants have failed to properly disclose or apprise Plaintiff of

Plaintiff’s rights under the FLSA.

          32.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff

suffered and continues to suffer damages and lost compensation for time worked over

forty (40) hours per week, plus liquidated damages.

          33.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs

pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff requests a judgment entered in her favor and against

Defendants for actual and liquidated damages, as well as costs, expenses and attorneys’

fees and such other relief deemed proper by this Court.



                                               5
      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 6 of 8



                                COUNT II
              VIOLATION OF MD. WAGE & HOUR LAW, MD. CODE
                        LAB. & EMPL. § 401 ET SEQ.
                       FAILURE TO PAY OVERTIME

        34.    Plaintiff realleges and incorporates paragraphs 1 through 27 of the

Complaint as if fully set forth herein

        35.    Under the MWHL, an employer must “pay an overtime wage of at least

1.5 times the usual hourly wage” for each hour over forty hours that an employee works

during one workweek. Md. Code, Lab. & Employment, §§ 3-415, 3-420.

        36.     At all relevant times to this action, Defendants were the “employers” of

Plaintiff, within the meaning of Section 3-401, and had a gross annual income of more

than $27, 040.00.

        37.    Defendants violated the MWHL by knowingly failing to compensate

Plaintiff at the rate of one and one-half of her regular hourly rate for every hour worked

in excess of forty hours in any one workweek.

        38.    Defendants’ violations of the MWHL were repeated, willful, intentional,

and in bad faith.

       WHEREFORE, Plaintiff requests a judgment entered in her favor and against

Defendants for actual unpaid overtime wages, as well as costs, expenses and attorneys’

fees and such other relief deemed proper by this Court.

                                  COUNT III
              VIOLATION OF MD. WAGE PAYMENT & COLLECTION LAW,
                      MD. CODE LAB. & EMPL. § 3-501 ET SEQ.

        39.    Plaintiff realleges and incorporates paragraphs 1 through 27 of the

Complaint as if fully set forth herein.




                                             6
      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 7 of 8


        40.     The MWPCL provides that an employer must pay each employee “at least

once in every 2 weeks or twice in each month.” Md. Lab. & Empl. Code § 3-502(a)(1).

Upon cessation of employment, an employer must pay an employee “all wages due for

work that the employee performed before the termination of employment, on or before

the day on which the employee would have been paid the wages if the employment had

not been terminated.” Id., § 3- 505(a).

        41.    Wages owed under the MWPCL are defined to include overtime wages.

        42.    At all relevant times to this action, Defendants were the “employers” of

Plaintiff, within the meaning of Section 3-501.

        43.    Defendants violated the MWPCL by knowingly failing to pay Plaintiff all

of the overtime wages due to her.

        44.    Defendants violated the MWPCL by knowingly failing to pay Plaintiff all

wages due for work that she performed between October 2019 through January 2020,

when her employment was terminated. Plaintiff has never been lawfully compensated for

the work she performed during this time period.

        45.    Defendants’ violations of the MWPCL were repeated, willful, intentional,

and in bad faith.

        WHEREFORE, Plaintiff requests a judgment entered in her favor and against

Defendants for her unpaid wages and treble damages, as well as costs, expenses and

attorneys’ fees and such other relief deemed proper by this Court.

                                      JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable as a matter of right.




                                               7
      Case 1:20-cv-01935-CCB Document 1 Filed 06/29/20 Page 8 of 8


DATED this 29th day of June, 2020.



                                         Respectfully Submitted,

                                     /s/ George G. Triantis
                                     GEORGE G. TRIANTIS, ESQ.
                                     Bar No.: 21254
                                     MORGAN & MORGAN, P.A.
                                     201 N. Franklin Street, Suite 700
                                     Tampa, Florida 33602
                                     Telephone: 813-223-5505
                                     Facsimile: 813-257-0572
                                     Email: GTriantis@forthepeople.com




                                     8
